Citation Nr: 1415290	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a temporomandibular joint (TMJ) disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a cervical spine disorder (claimed as a neck condition.

6.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from April 1998 to September 1998, from February 2003 to March 2004, and from November 2005 to May 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

According to the Veterans Benefits Management System (VBMS), in January 2014, the Veteran filed new claims for entitlement to service connection for sleep apnea, bilateral flatfeet, a bilateral disorder of the lower extremities, and a bilateral disorder of the hands.  However, it does not appear that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, these issues are hereby referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a cervical spine disorder, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee disorder, diagnosed as right knee strain, was caused by active duty service. 
 
2.  The Veteran's TMJ dysfunction was incurred during active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disorder, diagnosed as right knee strain, have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for TMJ dysfunction have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of his claims of entitlement to service connection for a right knee disorder and TMJ disorder.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.

II.  Service Connection

After carefully reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for right knee strain and TMJ dysfunction have been met.  

As an initial matter, the evidence establishes current disabilities of the right knee and temporomandibular joint during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  Specifically, the Veteran has been diagnosed with right knee strain and chronic, mild TMJ disease.  See February 2011 VA knee examination and March 2011 VA addendum for TMJ dysfunction.

The Board acknowledges that the Veteran's service treatment records are silent for any documentation that he sought treatment in service for either knee or TMJ complaints.  However, in this case, the February 2011 VA knee examination report, and the March 2011 VA addendum for TMJ dysfunction indicate that the Veteran reported that, although his symptoms began in service, he did not seek medical treatment for them.  Therefore, documentation of in-service treatment would not be expected.  Because the Veteran's last documented in-service health assessment is from May 2007, and it appears that no physical examination or Report of Medical History was taken at the time of his separation in May 2008, his reports of knee pain beginning in 2007 and TMJ pain beginning in either January or February 2008 are not inconsistent with the service treatment records.  The Board notes that, in his original claim for benefits filed within three months of service separation, the Veteran reported that his knee symptoms began in late 2007 and that his TMJ symptoms began in early 2008, which is also consistent with the service treatment records and the history he later provided to the VA examiners.  Given the consistency of his lay statements, the Board finds his statements regarding the onset of symptomatology in service to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (indicating that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

In ascertaining whether the Veteran's current right knee and TMJ disorders are related to the in-service symptomatology, the Board finds it significant that VA examiners have provided positive nexus opinions for both of the Veteran's current disabilities.  With regard to the right knee, a February 2011 VA examiner determined that the Veteran's "current right knee condition is at least as likely as not related to his duty."  The examiner explained that the "opinion is based on current medical information which reports recurring anterior knee pain with overuse issues [such] as athletics, running, etc."  With regard to TMJ dysfunction, the February 2009 VA examiner determined that the Veteran "does have early signs of TMJ dysfunction and it is at least as likely as not caused by or the result of his military service deployment."  In support of this opinion, it was further explained in a March 2011 addendum that, with the reported onset of these symptoms beginning in service and being present during the 2009 examination, his condition "would be considered chronic."   

The Board finds the above opinions to be highly probative because they are uncontroverted and the examiners took into account the Veteran's report of knee and TMJ symptoms beginning during service, which is found to be credible.  Thus, the Board can find no adequate basis to reject this positive evidence, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Given the diagnoses rendered during the appeal period and the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran's service-connection claims for a right knee disorder and TMJ are granted.


ORDER

Entitlement to service connection for a right knee disorder, diagnosed as right knee strain, is granted.

Entitlement to service connection for TMJ dysfunction is granted.



REMAND

With regard to the remaining issues on appeal, a remand is necessary for additional development.  

First, in a February 2010 statement, the Veteran asserted that his hearing has worsened since the last September 2008 VA audiology examination, the results of which showed that he did not have a bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385 (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  Therefore, a new examination is needed to ascertain whether the Veteran now has a current hearing loss disability, as defined by regulation, of either ear.  

Additionally, a new VA opinion is required to ascertain whether the Veteran's tinnitus and any diagnosed bilateral hearing loss are related to service because the existing opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In September 2008, the examiner determined that an opinion could not be provided without resort to speculation; however, no rationale for this statement was given.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (a speculative opinion is not inadequate where the examiner explains the opinion or the reasons for the opinion are "otherwise apparent in the Board's review of the evidence").  Thereafter, in a March 2009 addendum, it was determined that the Veteran's tinnitus was not caused by service because "the etiology is likely associated with the etiology of the pre-existing hearing loss."  A review of the Veteran's entrance examination audiograms, however, do not demonstrate tinnitus or a hearing loss disability of either ear as defined by 38 C.F.R. § 3.385.  Therefore, the Board will presume that he entered in sound condition-that is free from tinnitus or a permanent hearing loss disability-under 38 U.S.C.A. § 1111.  Accordingly, a new opinion regarding the nature and etiology of the Veteran's current tinnitus and any diagnosed hearing loss is warranted.

Next, with regard to the Veteran's claims for entitlement to service connection for cervical spine and low back disorders, the Board finds nexus opinions should be obtained because there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Unfortunately, the existing September 2009 VA examination of record did not provide any opinion regarding the etiology of the Veteran's diagnosed neck and back strains.  Here, a January 2008 service treatment record noted that the Veteran's problems included lumbago.  This evidence, taken in conjunction with the Veteran's statements of in-service injury and continuous symptoms of the neck and back after service, constitutes adequate evidence to indicate that his current cervical spine and low back disorders "may" be related to service under the low threshold set forth by McLendon.  Accordingly, nexus opinions should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA audiology examination to determine the nature and etiology of tinnitus and bilateral hearing loss.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.  

The examiner is requested to render an opinion as to following questions:  (1) is it at least as likely as not (a 50 percent or greater probability) that any diagnosis of tinnitus that the Veteran now has, is related to the Veteran's exposure to loud noises in service?  (2) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss disability that the Veteran now has, is related to the Veteran's exposure to loud noises in service?  In rendering such an opinion, the examiner is directed to (1) presume that he entered in sound condition-that is free from tinnitus or a permanent hearing loss disability-and (2) discuss the Veteran's exposure to helicopter and/or flight line noise in service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his claimed neck and back disorders.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.  

The examiner is requested to render an opinion as to the following questions: (1) is it at least as likely as not (a 50 percent or greater probability) that any diagnosed neck disorder that the Veteran now has, is related to service? (2) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed low back disorder that the Veteran now has, is related to service.  In rendering such an opinion, the examiner is directed to discuss the January 2008 notation referencing problems with lumbago.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  Thereafter, and after undertaking any additional development deemed necessary, the Agency of Original Jurisdiction should re-adjudicate the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a cervical spine disorder, and a low back disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


